      Case 8:19-cv-03137 Document 1 Filed 12/20/19 Page 1 of 6 PageID 1



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

ANTHONY CARDINAL,                             )
                 Plaintiff,                   )
                                              )
vs.                                           )   CASE NO.
                                              )
HAINES CITY, FLORIDA,                         )
                                              )


                Defendant.                    )
                                              )

                                         COMPLAINT

        ANTHONY CARDINAL, by and through his attorneys, ALLEN & DAWSON,

 PLLC, files this Complaint against HAINES CITY, Florida, Defendant herein, and alleges:

                              JURISDICTION AND VENUE

         1.    This is an action by Plaintiff against Defendant for race discrimination and

      retaliation discrimination pursuant to Title VII of the Civil Rights Act of 1964 (as

      amended), 42 U.S.C. sec 2000 (et. Seq.) (hereinafter referred to as “Title VII”).

          2. Venue is appropriate in the United States District Court for the Middle

      District of Florida because Defendant operates in the District, Defendant had a

      principal address in the District, and the acts or omissions related to Plaintiff’s cause

      of action arose in the District.
Case 8:19-cv-03137 Document 1 Filed 12/20/19 Page 2 of 6 PageID 2

   3. This Court has original jurisdiction over the matter pursuant to 28 U.S.C.

1331 as the matter in controversy is brought pursuant to Title VII.

   4. Plaintiff filed a complaint against Defendant with the Equal Employment

Opportunity Commission (Hereinafter “EEOC”).

   5. Plaintiff’s EEOC Charges of Discrimination alleged violations of Title

VII based on race discrimination and retaliation.

   6. Plaintiff’s case has been closed by the EEOC and Plaintiff received a Notice

of Right to Sue.

   7. A Plaintiff in a Title VII case cannot file a lawsuit without a Notice of Right

to Sue, and a Plaintiff must file their case within ninety (90) days of receiving the

Notice.

   8. All conditions precedent to the filing of suit have been performed or have

occurred, as Plaintiff’s Complaint is being filed within that 90-day statutory period.

                                     PARTIES

   9. Plaintiff Anthony Cardinal (hereinafter referred to as “Plaintiff”) is a

citizen of the United States and a resident of the state of Florida, in Polk County.

   10. Defendant Haines City, Florida; (Hereinafter “Defendant”) is an entity in the

state of Florida, and Polk County in particular.

                   GENERAL FACTUAL ALLEGATIONS

   11. Plaintiff, an African American man over the age of 40 had been hired by

Haines City, Florida.

   12. Plaintiff was hired in August 2017 as a Plant Maintenance employee.

   13. Plaintiff was subjected to racial harassment, stalking and verbal abuse.




                                           Cardinal v. HAINES CITY, Florida, Page 2
Case 8:19-cv-03137 Document 1 Filed 12/20/19 Page 3 of 6 PageID 3

    14. Plaintiff was verbally abused in the form of cursing and being called nigger.

    15. Plaintiff was subjected to racial harassment and intimidation by a white

employee.

    16. Plaintiff reported the harassment to Tracey Mercer, Director and other

supervisors.

    17. For example, on February 19, 2019, Plaintiff reported the white employee,

Bobby Harris for harassment and for calling him a nigger.

    18. Plaintiff continued to report these occurrences to management including

Jonathan Vice, Lee Strickland, Daniel Williams and Tracey Mercer.

    19. Plaintiff was also retaliated against by being given less jobs and getting

work that he wasn’t trained for.

    20. Management witnessed the white employee making derogatory statements.

    21. On February 21, 2019, Plaintiff was suspended, yet no action was taken

against the white employee.

    22. Throughout Plaintiff’s employment with Defendant, Plaintiff has been

subject to discrimination and retaliation based on his race.

    23. Plaintiff reasonably believes that Defendant purposefully targeted Plaintiff

by treating him differently than white employees.

    24. Similarly situated w h i t e employees were not treated in such a disparate

and harassing manner.

    25. When Plaintiff brought these concerns to management, engaging in

protected activity, management retaliated against Plaintiff by suspending Plaintiff

and then terminating his employment.




                                           Cardinal v. HAINES CITY, Florida, Page 3
Case 8:19-cv-03137 Document 1 Filed 12/20/19 Page 4 of 6 PageID 4

      26. In response to the harassment and discrimination by Defendant,

Plaintiff filed federally-protected EEOC Charges, alleging race discrimination and

retaliation.

      27. Defendant made a cursory investigation into Plaintiff’s allegations, and in

response to the Charge, Plaintiff has been treated in an even more disparate and

discriminatory manner.

      28. Plaintiff has retained the undersigned counsel, and has agreed to

compensate counsel at a reasonable hourly rate.

               COUNT I: DISCRIMINATION ON THE BASIS OF RACE

     29. Plaintiff re-alleges the allegations set forth above in paragraphs 1 through

18 as if set forth herein in full.

     30. Defendants violated federal law by treating Plaintiff in a disparate manner

based on his race.

     31. Plaintiff has been treated differently than his white co-workers. Plaintiff’s

co- workers were not subject to the same discrimination that Plaintiff faced.

     32. Defendant does not have sufficient justification for its action absent

treatment based upon age.

     33. Defendant’s conduct as alleged at length constitutes discrimination in

violation of federal law.

   34. After Plaintiff’s protected EEOC Charge, Defendant’s treatment of Plaintiff

and his condition has been continued and even enhanced, in retaliation for Plaintiff’s

protected Complaint and Charge.




                                           Cardinal v. HAINES CITY, Florida, Page 4
  Case 8:19-cv-03137 Document 1 Filed 12/20/19 Page 5 of 6 PageID 5

      35. Employers under Title VII are prevented from taking adverse employment

  action against employees who engage in protected activity such as the filing of an

  EEOC Charge.

      36. Plaintiff has been singled out and harassed by his superiors after his Charge has

  been filed, despite Plaintiff’s work performance.

      37. Plaintiff did not have any write-ups or disciplinary issues that would have

  justified his mistreatment, absent retaliation by Defendant.

      38. Defendant’s conduct as alleged at length constitutes retaliation in violation

  of federal law.

      39. After Plaintiff’s EEOC Charge, Defendant’s treatment of Plaintiff and his

  continued and even enhanced, in retaliation for Plaintiff’s protected Complaint and

  Charge.

      40. Employers under Title VII are prevented from taking adverse employment

  action against employees who engage in protected activity such as the filing of an

  EEOC Charge.

      41. Plaintiff has been singled out and harassed by his superiors.

      42. Plaintiff did not have any write-ups or disciplinary issues, prior to his

  discrimination charge, that would have justified his mistreatment, absent retaliation by

  Defendant.

      43. Defendant’s conduct as alleged at length constitutes retaliation in violation

  of Title VII.


                                  PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff requests that the Court enter judgment in his favor

and award his the following relief:


                                              Cardinal v. HAINES CITY, Florida, Page 5
    Case 8:19-cv-03137 Document 1 Filed 12/20/19 Page 6 of 6 PageID 6

        All wages and other economic benefits lost as a result of Defendants’

wrongful acts;

        Compensatory damages to fully compensate Plaintiff for h i s injuries caused

by the Defendants’ discriminatory and retaliatory conduct;

        Pre- and post judgment interest; and attorney fees;

        Such other relief this Court deems just and proper, together with Plaintiff’s

costs and disbursements in this action.


                             DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury of all issues so triable.

Respectfully submitted on December 20, 2019

                                               ALLEN & DAWSON, PLLC.
                                               189 S. Orange Avenue, Suite 1530-B
                                               Orlando, Florida 32801
                                               Telephone: (407) 986-2092
                                               E-Mail: rasheed@allen-dawson.com


                                               /s/ Rasheed Karim Allen
                                               Rasheed Karim Allen
                                               Attorney for Plaintiff
                                               Florida Bar Number: 88525
                                               Counsel for ANTHONY CARDINAL




                                                Cardinal v. HAINES CITY, Florida, Page 6
